Exhibit 10.2

RECRO PHARMA, INC.

2013 EQUITY INCENTIVE PLAN

AWARD AGREEMENT

FOR

 

 

We are pleased to advise you that Recro Pharma, Inc. (the “Company”) hereby
awards to you under the Recro Pharma, Inc. 2013 Equity Incentive Plan (the
“Plan”) the right to purchase (an “Option”)             shares of Common Stock
of the Company (“Shares”), subject to your signing this Agreement. The date of
award of the Options shall for all purposes be             , 201     (the “Grant
Date”). The Options issued hereunder are “non-qualified options” for tax
purposes.

This award is subject in all respects to the applicable provisions of the Plan,
a complete copy of which has been furnished to you and receipt of which you
acknowledge by acceptance of the award. Such provisions are incorporated herein
by reference and made a part hereof (including all defined terms).

All capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan. In addition to the terms, conditions and
restrictions set forth in the Plan, all terms, conditions and restrictions set
forth in this Agreement are applicable to the award of Options as evidenced
hereby:

1. Vesting. The Options awarded by this Agreement shall vest ,i.e., become
exercisable, in accordance with the following schedule and conditions:

(a)             of the Options shall be vested on the Grant Date;             of
the Options shall vest on             , such that the Options shall be fully
vested on             ; provided, however, that no portion of the Options shall
vest unless you continue to serve as             of the Company on the
applicable vesting date.

(b) Notwithstanding the foregoing, any unvested Options shall become immediately
and fully vested upon your death, Disability or a Change in Control, provided
you are serving as a director the Company immediately prior to the date of such
event.

2. Expiration of Option. Your rights with respect to your Options, whether
vested or unvested, shall expire on the earliest to occur of the following:

(a) three months after termination of your service with the Company and/or its
affiliates for any reason other than death, Disability, or Cause;

(b) one year after termination of your service with the Company and/or its
affiliates due to death or Disability;



--------------------------------------------------------------------------------

(c) the date and time of termination of your service with the Company and/or its
affiliates for Cause; and

(d) the tenth anniversary of the Grant Date.

3. Exercise of Options.

(a) The exercise price for each Share under your Option is $            (the
“Option Price”).

(b) In order to exercise any Option which has vested, you must (i) provide the
Company with written notice of your intention to exercise the Option and the
number of Shares you intend to acquire, (ii) execute a counterpart to any
shareholders agreement or other agreement as requested by the Company which has
been executed by other shareholders of the Company and is in effect at the time
of exercise (collectively, “Shareholders Agreement”), and (iii) deliver a check
for the Option Price multiplied by the number of Shares being acquired or such
other manner of payment as approved by the Company. As an alternative to
delivering a check you may choose to exercise any vested Option hereunder on a
“cashless” basis. Under this method, you do not have to remit the Option Price
under the option in cash. Instead, the Option Price is paid by reducing the
number of Shares otherwise issuable to you upon exercise by such number of
Shares having a Fair Market Value (determined at the time of exercise) equal to
the Option Price. You shall only have rights as a shareholder of the Company
with respect to Shares which have been issued after the Options have vested and
been exercised.

4. Withholding. The Company shall withhold all applicable income and employment
taxes on the date of exercise, cash-out of Options or such other date as
required by the Code. If there is insufficient compensation due from the Company
to you at the time such withholding is due, the Company shall have the right,
prior to delivery of any certificate or certificates for Shares, to require you
to remit to the Company an amount equal to the excess of your share of the
income and employment taxes subject to withholding over the amount of
compensation then due from the Company to you.

5. Registration of Shares. The Company may postpone the issuance and delivery of
any Shares until the completion or amendment of any registration or
qualification of the shares under any federal or state law, rule or regulation
which the Company may determine to be necessary or advisable. In the event that,
at the time of issuance of the Shares to you, the Shares have not been
registered or otherwise qualified as may be required under applicable securities
laws, you shall, prior to the issuance of the Shares: (i) represent to the
Company in form satisfactory to counsel for the Company, that you are acquiring
the Shares for your own account and not with a view to the resale or
distribution thereof, and (ii) agree that none of the Shares issued to you
pursuant to exercise of the Option provided hereby may be sold, transferred or
otherwise disposed of unless: (a) the Shares to be sold, transferred or
otherwise disposed of will be registered or qualified under applicable
securities laws at the time of such sale, transfer or other disposition and the
Company has received an opinion of counsel satisfactory to it that such
registration or qualification is effective; or (b) the Company shall have
received an opinion of counsel or other information and representations,
satisfactory to it, to the effect that such registration or qualification is not
required. You shall also consent to execute any market standoff or lock-up
agreement as requested by the Company.

 

-2-



--------------------------------------------------------------------------------

6. No Right of Continued Employment or Service. Nothing contained in the Plan or
this Agreement shall restrict the right of the Company and/or its affiliates to
terminate your employment or service. Any termination of your employment or
service, regardless of the reason therefor, shall have the consequences provided
for in the Plan and this Agreement with respect to your rights under the Plan.

7. Company’s Right of First Refusal Before any Shares issued under the Options
held by you or any transferee (either referred to as the “Holder”) may be sold
or otherwise transferred (including transfer by gift or operation of law), the
Company shall have a right of first refusal, to purchase the Shares on the terms
and conditions set forth in this Section (the “Right of First Refusal”).

(a) The Holder of the Shares shall deliver to the Company a written notice (the
“Notice”) stating: (i) the Holder’s bona fide intention to sell or otherwise
transfer such Shares; (ii) the name of each proposed purchaser or other
transferee (“Proposed Transferee”); (iii) the number of Shares to be transferred
to each Proposed Transferee; and (iv) the bona fide cash price or other
consideration for which the Holder proposes to transfer the Shares (the “Offered
Price”).

(b) At any time within thirty (30) days after receipt of the Notice, the Company
may, by giving written notice to the Holder, elect to purchase all, but not less
than all, of the Shares proposed to be transferred to any one or more of the
Proposed Transferees, at the purchase price determined in accordance with
subsection (c) below.

(c) The purchase price (“Purchase Price”) for the Shares purchased by the
Company under this Section shall be the Offered Price. If the Offered Price
includes consideration other than cash, the cash equivalent value of the
non-cash consideration shall be determined by the Board of Directors of the
Company in good faith. Payment of the Purchase Price shall be made, at the
option of the Company in cash (by check), by cancellation of all or a portion of
any outstanding indebtedness of the Holder to the Company or by any combination
thereof within 30 days after receipt of the Notice or in the manner and at the
times set forth in the Notice.

(d) If all of the Shares proposed in the Notice to be transferred to a given
Proposed Transferee are not purchased by the Company as provided in this
Section, then the Holder may sell or otherwise transfer such Shares to that
Proposed Transferee at the Offered Price or at a higher price, provided that
such sale or other transfer is consummated within 120 days after the date of the
Notice, that any such sale or other transfer is effected in accordance with any
applicable securities laws and that the Proposed Transferee agrees in writing
that the provisions of this Section shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, a new Notice shall be
given to the Company, and the Company and/or its assignees shall again be
offered the Right of First Refusal before any Shares held by the Holder may be
sold or otherwise transferred.

 

-3-



--------------------------------------------------------------------------------

(e) The Right of First Refusal shall terminate as to any Shares upon the first
sale of common stock of the Company to the general public pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission under the Securities Act of 1933, as amended.

(f) To the extent that the provisions of this Section 7 conflict with the terms
of any Shareholders Agreement to which the Holder is a party or by which such
Holder is bound, the terms of such Shareholders Agreement shall govern.

8. Company’s Repurchase Right.

(a) You understand that following your termination of employment or service with
the Company and its affiliates, the Company shall have the right to purchase
from you in accordance with the terms of this Section any and all Shares that
you acquire pursuant to an exercise of an Option at a price per Share equal to
the Fair Market Value thereof as of the date of repurchase (the “Repurchase
Right”).

(b) The Company may elect to purchase the Shares acquired under an Option by
delivery of written notice (the “Purchase Notice”) to you at any time. The
Purchase Notice will set forth the number of Shares to be acquired from you, the
aggregate consideration to be paid for such Shares and the time and place for
the closing of the transaction.

(c) The closing of the repurchase transaction will take place on the date
designated by the Company in the Purchase Notice, which date will not be more
than thirty (30) days nor less than ten (10) days after the delivery of such
notice. The Company will pay for the Option Shares to be purchased pursuant to
the Purchase Notice in a cash payment. At the closing, you will deliver the
certificates representing the Shares to be sold duly endorsed in form for
transfer to the Company, and the Company will be entitled to receive customary
representations and warranties from you regarding the Shares.

(d) The Repurchase Right shall terminate as to any Shares upon the first sale of
common stock of the Company to the general public pursuant to a registration
statement filed with and declared effective by the Securities and Exchange
Commission under the Securities Act of 1933, as amended.

9. Amendment. Except for limited circumstances provided for at Plan
Section 17(b), which permit the company to make certain unilateral amendments,
this Agreement may be amended, in whole or in part and in any manner not
inconsistent with the provisions of the Plan, at any time and from time to time,
by written agreement between the Company and you.

10. Notice. Any notice to be given to the Company shall be in writing and either
hand delivered or mailed to the office of the President of the Company. If
mailed, it shall be addressed to the Company at 490 Lapp Road, Malvern, PA
19355. Any notice given to you shall be addressed to you at your address as
reflected in the personnel records of the Company, or at such other address as
either party hereto may hereafter designate by like notice to the other. Notice
shall be deemed to have been duly delivered when hand delivered or, if mailed,
on the fifth day after such notice is postmarked.

 

-4-



--------------------------------------------------------------------------------

The undersigned hereby acknowledges the award of Options on behalf of the
Company.

 

RECRO PHARMA, INC. By:       Gerri Henwood, President

In order to indicate your acceptance of the award of Options granted by this
Agreement subject to the restrictions and upon the terms and conditions set
forth above and in the Plan, please execute and immediately return to the
Company the enclosed duplicate original of this Agreement.

 

ACCEPTED AND AGREED, Intending to be legally bound:  

 

Holder’s Signature  

 

Date

 

-5-